DISMISS and Opinion Filed November 24, 2020




                                     SIn The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-20-00464-CV

                SHARON MACDONELL, Appellant
                            V.
                CGI FRANCHISE SYSTEMS, INC.,
          WWEX UNI TOPCO HOLDINGS, LLC, DAVID KIGER,
               AND ROGER MACDONELL, Appellees

               On Appeal from the 116th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-02517

                        MEMORANDUM OPINION
            Before Justices Partida-Kipness, Pedersen, III, and Evans
                            Opinion by Justice Evans
      Before the Court is the parties’ agreed motion to dismiss the appeal. We grant

the motion and dismiss the appeal.




                                          /David Evans/
                                          DAVID EVANS
                                          JUSTICE
200464F.P05
                                S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                               JUDGMENT

SHARON MACDONELL, Appellant                On Appeal from the 116th Judicial
                                           District Court, Dallas County, Texas
No. 05-20-00464-CV        V.               Trial Court Cause No. DC-18-02517.
                                           Opinion delivered by Justice Evans.
CGI FRANCHISE SYSTEMS, INC.,               Justices Partida-Kipness and
WWEX UNI TOPCO HOLDINGS,                   Pedersen, III participating.
LLC, DAVID KIGER, AND
ROGER MACDONELL, Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

     It is ORDERED that each party bear its own costs of this appeal.


Judgment entered November 24, 2020




                                     –2–